Citation Nr: 1635424	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Access Claims Center (RACC) 
in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an increased disability rating for service-connected tendonitis of the left shoulder, rated as 20 percent disabling from October 21, 2015, and 10 percent disabling prior.

2. Entitlement to an increased disability rating for service-connected degenerative joint disease of the thoracolumbar spine, presently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the claims on appeal has since been transferred to the Regional Access Claims Center in St. Paul, Minnesota.

This appeal was previously before the Board in March 2014, at which time, among other things, it remanded the issues on appeal for further development, to include affording the Veteran a new VA examination in connection with his claims on appeal.  The Veteran was afforded VA examination in October 2015, and the issues have been returned to the Board for further appellate review.

The Board recognizes that the Veteran was granted an increased disability rating of 20 percent for his left shoulder tendonitis in an October 2015 rating decision.  In November 2015, the Veteran filed a Notice of Disagreement with that increased rating, stating it should be effective the date of his claim.  As that grant did not constitute a total grant of the benefit sought on appeal following the March 2014 remand by the Board, that issue on an increased disability rating from the date of the claim remains before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of the claims on appeal, recent action by the United States Court of Appeals for Veterans Claims (Court) requires the Board to issue an additional remand in this matter.  

On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), which reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).   Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-170.  

VA has interpreted the Court's holding to imply that all range of motion testing must include active motion, passive motion, weight-bearing motion, and nonweight-bearing motion, and must be compared to the opposite joint, when possible (opposite joint testing is only applicable where there is an opposite joint, and thus excludes spine claims; it also excludes opposite joint testing when the opposite joint is "damaged," meaning it has a disorder that would make it abnormal).  

In October 2015, the Veteran was afforded a VA examination of both his thoracolumbar spine and left shoulder.  Unfortunately, neither examination report included range of motion and pain findings based on passive movement.  As such, the Board will remand the claims so that the Veteran can be afforded a VA examination which complies with all of the directives of 38 C.F.R. § 4.59.




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination in connection with his claim for an increased disability rating for left shoulder tendonitis.  A complete copy of the claims file, to include a complete copy of this remand, must be made available to the examiner and the examiner should note review of the file.  

The examiner should provide a complete description of the Veteran's left shoulder disability, to include degrees of flexion, abduction, external rotation, and internal rotation for the left shoulder, and whether the shoulder is ankylosed.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  

All findings must include range of motion testing in active motion and passive motion.  As service connection is in effect for right shoulder degenerative joint disease that shoulder is deemed "damaged" and thus findings for that shoulder are not required here.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. Schedule the Veteran for a new VA examination in connection with his claim for an increased disability rating for degenerative joint disease of the thoracolumbar spine.  A complete copy of the claims file, to include a complete copy of this remand, must be made available to the examiner and the examiner should note review of the file.  

The examiner should report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  All findings must include range of motion testing in active motion and passive motion, as well as weight-bearing and nonweight-bearing motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If the benefits sought on appeal are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and allow adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

